DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Action is in response to the Amendment filed May 11, 2022.
In view of the Amendment, the objection to the drawings, as set forth in the Office Action dated 02/11/2022, is withdrawn.
Claims 15 and 17 are amended.
Claims 11-20 are pending.

Response to Arguments
Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that claim 17 has been amended to recite: “calculating a contributor score for each of the first spot-check and the second spot-check measurement” and “the Office Action has not shown that Gibson discloses or suggests this limitation”, US Patent Application Publication No. 2017/0340293 to Al-Ali et al., cited of interest for computing/calculating wellness scores in the Office Action, teaches that it was known in the condition screening and detection art to compute or calculate a wellness or contributor score based on any combination of the following parameters: oxygen saturation, respiratory rate, pulse rate, heart rate, total hemoglobin level, … blood pressure, ECG output (e.g., paragraph [0123] of Al-Ali). Thus, one of ordinary skill in the art would have modified the first and second spot-check measurements of Gibson in order to provide a wellness score based on each of the spot-check measurements in view of the teachings of Al-Ali in order to quickly triage patients based on the spot-check measurements.
With respect to the nonstatutory double patenting rejections, the Examiner maintains the double patenting rejection of unamended claims 11-15 and now rejects claims 17-18 on the grounds of nonstatutory double patent over USP 10, 856,750 in view of Gibson and Al-Ali.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0281168 to Gibson et al (hereinafter referred to as “Gibson”) in view of US Patent Application Publication No. 2017/0340293 to Al-Ali et al. (hereinafter referred to as “Al-Ali”).
Regarding claim 17, Gibson discloses a method for using a medical device to perform a spot-check measurement (e.g., paragraph [017]: the control menu permits setting of either continuous or a random (spot-check) measurement of a physiological parameter), the method comprising: by a medical device comprising electronic hardware: receiving at least one physiological signal from at least one sensor coupled with a patient (e.g., paragraph [0174]: the spot-checking feature of monitoring device 20 includes hardware and receives a physiological signal); measuring, from the physiological signal, a plurality of first values of a first physiological parameter and a plurality of second values of a second physiological parameter (e.g., paragraph [0014]: multiple patient parameters are measured – blood pressure, SpO2, ECG, pulse/heart rate and respiration); detecting that the sensor has been disconnected from the patient or that a clinician has selected a display input requesting spot-check measurements (e.g., paragraphs [0017] and [0171]: the device can be selectively configured by the user/clinician so that some parameters are continuous while others are spot-checked – SpO2 is randomly checked while simultaneously maintain continuous monitoring of at least one other physiological parameter); selecting one of the first values and one of the second values as the spot-check measurements upon either detecting that the physiological sensor has been disconnected from the patient or upon detecting that the clinician has selected the display input requesting the spot-check measurements (e.g., paragraphs [0171]-[0174]: clinician selects SpO2 to be spot-checked as in Fig. 39 and [0165]-[0168]: blood pressure readings are taken through a user-selected automatic mode where readings are a prescribed intervals or spot-checked periodically); and outputting the spot-check measurements audibly or to a display (e.g., paragraph [0169]:the blood pressure readings are displayed on a screen, as well as other parameters see Figs. 16 and 40-46).
Gibson differs from the claimed invention in that it does not expressly disclose calculating a contributor score for each of the first spot-check and the second spot-check measurement. However, Al-Ali teaches that it was known in the condition screening and detection art to compute or calculate a wellness or contributor score based on any combination of the following parameters: oxygen saturation, respiratory rate, pulse rate, heart rate, total hemoglobin level, … blood pressure, ECG output (e.g., paragraph [0123] of Al-Ali). Thus, one of ordinary skill in the art would have modified the first and second spot-check measurements of Gibson in order to provide a wellness score based on each of the spot-check measurements in view of the teachings of Al-Ali in order to quickly triage patients based on the spot-check measurements.
With respect to claim 18, Gibson in view of Al-Ali discloses the method of claim 17, further comprising outputting a trend graph of the spot-check measurements in response to selection of one of the spot-check measurements by the clinician (e.g., paragraph [0014] of Gibson: user interface permits the user to selectively display graphical data trending of at least one monitored physiological parameter).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Al-Ali as applied to claim 17 above, and further in view of US Patent Application Publication No. 2012/0041279 to Freeman et al. (hereinafter referred to as “Freeman”).
Gibson discloses the method of claim 17, but does not expressly disclose in response to said detecting that the sensor has been disconnected from the patient or that a clinician has selected an input requesting spot-check measurements, calculating an early warning score based at least in part on the spot-check measurements, and outputting the early warning score to the display. However, Freeman, in a related art: respiratory monitoring, teaches that physiological scores, such as Mortality Probability Model, the Acute Physiological and Chronic Health Education, the Simplified Acute Physiological Score and Therapeutic Intervention Scoring System have shown significant improvements in patient outcomes and monitoring patients using physiological signs and vital signs in their early stages improves outcomes (e.g., paragraph [0010] of Freeman). That is, one of ordinary skill in the art would have recognized the importance of calculating an early warning scored based on spot-check measurements of vital signs and output the same to a display in view of the teachings of Freeman. Consequently, one of ordinary skill in the art would have modified the method of Gibson to include calculating an early warning score based on spot-check measurements, and outputting the same to the display in response to a clinician selecting an input requesting spot-check measurements in order to recognize patient degeneration and administer the appropriate therapy as taught by Freeman, and because the combination would have yielded predictable results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Al-Ali as applied to claim 17 above, and further in view of US Patent Application Publication No. 2009/0326335 to Baker et al. (hereinafter referred to as “Baker”).
Gibson discloses the method of claim 17, further comprising, prior to said receiving, outputting an option to place the medical device in spot-check mode (e.g., paragraph [0159] of Gibson: Fig. 41, spot check pop-up menu 620); receiving a selection of the option to place the medical device in the spot-check mode (e.g., paragraph [0174] of Gibson: user selects “On” button 622 to turn on spot-check feature); and subsequent to receiving the selection of the option, does not permit continuous monitoring, but does not expressly disclose subsequent to the selection, rebooting the medical device in spot-check mode. However, Baker, in a related art: vital sign monitor (e.g., abstract of Baker: vital signs are displayed on a monitor), teaches that the switching of one mode to another mode forces the monitor to restart the physical characteristic determination including monitor start-up processes (e.g., paragraph [0013] of Baker). Accordingly, one of ordinary skill in the art would have recognized that subsequent to receiving the selection of an option (changing of the operating mode), rebooting of the monitor/medical device occurs as taught by Baker in order for it to be in the selected spot-check mode disclosed by Gibson. Consequently, one of ordinary skill in the art would have modified the method of Gibson to include rebooting of the medical device after the spot-check mode is selected as such was a well-known engineering technique in the monitor art as taught by Baker, and because the combination would have yielded predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, and 14-15 of U.S. Patent No. 10,856,750 in view of Gibson.
Claim 11 of the instant application is conflicting or coextensive with claim 6 of  the ‘750 patent, but does not expressly claim a circuit board, and a speaker and memory device in communication with the circuit board. However, Gibson teaches that its monitor/medical device has a radio card configured to receive the physiological signal wirelessly from the physiological sensor (e.g., Fig. 6, 180 paragraph [0095] of Gibson); a display in electrical communication with the circuit board (e.g., Fig. 6, 88); a speaker in electrical communication with the circuit board (e.g., Fig. 6, 161); memory and processor in electrical communication with the circuit board (e.g., Fig. 6, CPU 174 and paragraph [0094] of Gibson: CPU 174 includes a microprocessor, memory, and circuitry). Accordingly, one of ordinary skill in the art would have modified claim 6 of the ‘750 patent to include the well-known components of a medical device/monitor as taught by Gibson.
Claim 15 of the instant application is conflicting or coextensive with claim 8 of the ‘750 patent, but does not expressly disclose selecting one of the second values of the second physiological parameter in addition to the first values of the first physiological parameter as the spot-check measurement. However, Gibson teaches that monitoring 4 different parameters and that at least one of the parameters is monitored continuously as discussed above. Thus, Gibson teaches that more than one physiological signal can be monitored using the spot-measurement technique. Accordingly, one ordinary skill in the art would have modified the method of claims 1 or 8 of the ‘750 patent to select first and second values of first and second physiological parameters, respectively, as spot-check measurements.  
Claim 12 of the instant application is conflicting or coextensive with claim 7 of the ‘750 patent. It would have been obvious to one of ordinary skill in the art to modify claim 6 of the ‘750 patent to include the well-known components of the monitor as taught by Gibson and to include the locking of the spot-check mode in view of the teachings of Gibson that such was a well-known engineering technique in the monitoring art (e.g., paragraph [0015] of Gibson: device further includes security features wherein the buttons of the user interface and/or the display can be locked out or disabled in order to prevent any unauthorized use). 
The subject matter of claim 13 of the instant application is taught by Gibson as discussed above. One of ordinary skill in the art would have modified claim 8 of the ‘750 patent to output a graph and trends of the spot-check measurements in view of the teachings of Gibson.
	With respect to claim 14, Gibson teaches that the automatic or periodic spot-check measurement for blood pressure can be changed to a manual mode via a user interface control (e.g., paragraphs [0091], [0163] and [0166] of Gibson) that is displayed with the spot-check measurement (e.g., Fig. 23 of Gibson: NIPB 140/78 mmHg) where the user interface control selectable by a user permits a user to display a manual measurement (e.g., the automatic mode spot-check measurement is overwritten by the current manual mode measurement and paragraphs - [0168], [0171]-[0173], and [0208] of Gibson).

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, and 14-15 of U.S. Patent No. 10,856,750 in view of Gibson in view of Al-Ali.
Claim 17 of the instant application is conflicting or coextensive with claim 8 of the ‘750 patent, but does not expressly disclose “calculating a contributor score for each of the first spot-check and the second spot-check measurement”. However, Al-Ali teaches that it was known in the condition screening and detection art to compute or calculate a wellness or contributor score based on any combination of the following parameters: oxygen saturation, respiratory rate, pulse rate, heart rate, total hemoglobin level, … blood pressure, ECG output (e.g., paragraph [0123] of Al-Ali). Thus, one of ordinary skill in the art would have modified the first and second spot-check measurements of Gibson in order to provide a wellness score based on each of the spot-check measurements in view of the teachings of Al-Ali in order to quickly triage patients based on the spot-check measurements.
The subject matter of claim 18 of the instant application is taught by Gibson in view of Al-Ali as discussed above. One of ordinary skill in the art would have modified claim 8 of the ‘750 patent to output a graph and trends of the spot-check measurements in view of the teachings of Gibson  (e.g., paragraph [0014] of Gibson: user interface permits the user to selectively display graphical data trending of at least one monitored physiological parameter).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792